DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 7-10, 13, 14, 16, 20, 22, 24, 26, 28 are amended. Claims 11, 12, 15, 23, 25, 27, 29-69 are cancelled. Claims 70-75 are new.
Claims 1-10, 13, 14, 16-22, 24, 26, 28, and 70-75 are pending for examination below.

Response to Arguments
Applicant’s arguments, see Remarks, filed 20 November 2020, with respect to the drawing objections have been fully considered and are persuasive. The Drawing Objection has been withdrawn. 
Applicant’s arguments, see Remarks, filed 20 November 2020, with respect to the rejection(s) of claim 1 under USC 103 over Woerner in view of Manyik have been fully considered and are persuasive. Woerner does not specifically teach that the direct cooling and scrubbing can be combined into one quench tower, thus they do not teach claim 1 as currently amended. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art of Etzkorn in view of the amendment.
Applicant's arguments filed 20 November 2020 have been fully considered but they are not persuasive.

	In response, the Examiner respectfully disagrees with the conclusions of the Applicant. The Examiner agrees that Ding does not explicitly teach the presence of an acetate in the stream, and that Ding alone does not specifically teach the quench stream of claim 9. However, the rejection is a combination of Woerner, Manyik, and Ding. Woerner teaches the gaseous stream (alkene outlet stream) is scrubbed (quenched) to remove oxygenates (column 5, lines 16-18). Manyik teaches that there will be acetic acid present in the oxygenated impurities (column 6, lines 15-19). Ding teaches that when quenching the stream, a caustic outlet stream comprising used alkaline wash can be passed to the quench tower (column 14, lines 49-51). The stream which is contacted with the caustic wash in Ding and Woerner comprises carbon oxides. The production of carbonate from this contacting is considered to be an intended result of the contacting, which necessarily occurs during the contacting. Following this, the carbonate which is necessarily produced is contacted with the acetic acid and necessarily produces the acetate. Thus, one of ordinary skill in the art would expect that the reaction of the carbon oxides with hydroxide in Woerner in view of Ding would produce carbonates and the reaction of the carbonate with the acetic acid in the streams of Woerner in view of Manyik and Ding would produce the acetate, as claimed. The fact that applicant has recognized another advantage which would flow naturally Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The instant specification is not used as hindsight to teach the reactions taking place, but merely to show conveniently the reaction steps as would be inherent in the contacting of the references Woerner, Manyik, and Ding. However, for clarity, any reference to the specification for these reactions has been removed. 

Claim Objections
Claims 14 and 20 are objected to because of the following informalities:   
With regard to claim 14, the claim recites “maintaining pH of the quench tower in a range of a pKa of the oxygenate to a pKa of the carbonate in order to facilitate formation of the acetate, wherein maintaining the pH of the quench tower in a range of the pKa of the oxygenate to the pKa of the carbonate facilitates formation of the acetate.” The entire recitation of the “wherein…formation of the acetate” is redundant and should be removed.
	With regard to claim 20, the claim recites “The method of claim 1…wherein the alkene outlet stream is not subjected to cooling separate from the quench tower.” This “wherein” statement is redundant as it is already present in claim 1, and should be removed.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10, 13, 14, 16-19, 72, and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 8, the claim recites “a second quench outlet stream comprising acetate…” However, the instant specification teaches that the acetate is only present in “some examples” (page 18, line 17) where the acetate is formed only when carbonate is present in the quenching agent (page 19, lines 1-2, page 20, lines 18-21). It is not clear from the claim as constructed that carbonate is essential, but this appears to be essential based on the specification, otherwise the acetate cannot be present in the quench outlet stream. Thus, claim 8 is missing the essential limitation that the quench tower comprises a carbonate stream as quenching agent, and the claim is indefinite.
	For purposes of examination, the Examiner will examine claims 8 and 9 together, because claim 9 teaches the caustic outlet stream comprising a carbonate is passed to the quench tower, thus providing the essential carbonate to form the acetate in claim 8.
	With regard to claim 72, the claim recites “wherein at least a substantial portion of the alkene in the ODH outlet stream is produce in the alkene outlet stream, and wherein at least a substantial portion of the carbon-based oxide in the ODH outlet stream is produced in the alkene outlet stream.” It is unclear what is meant by the phrase “produced in” the streams, because the ODH outlet stream is merely condensed and separated into the alkene outlet stream, and thus there is no “production” of any compound in the stream separate from the ODH outlet stream. Therefore, the claim is unclear and indefinite.
	For purposes of examination, claim 1 states that the alkene outlet stream “comprises at least a substantial portion of the alkene and at least a substantial portion of the carbon-based oxide…” This appears to be what is intended when referring to the substantial portion in claim 72 as well, and as such this language will be used to interpret claim 72. Appropriate correction is respectfully requested.
With regard to claim 73, the claim recites “wherein at least a substantial portion of the alkene in the alkene outlet stream is produced in the first quench outlet stream, and wherein at least a substantial portion of the acetate formed in the quench tower is produced in the second quench outlet stream.” It is unclear what is meant by the phrase “produced in” the streams, because the alkene is not “produced” during the quench, but is merely separated into the first quench outlet stream, and the acetate is already recited as being “formed” and thus it is unclear how it can also be “produced” at the same time. Therefore the claim is unclear and indefinite.
For purposes of examination, the instant specification states “A first quench outlet stream comprising at least a substantial portion of the alkene” and “The second quench outlet stream can comprise a substantial15 portion of the acetate” (page 12, lines 6-7 and 14-15). This appears to be what is intended when referring to the substantial portion in claim 73 as well, and as such this language will be used to interpret claim 73. Appropriate correction is respectfully requested.
	With regard to claims 9, 10, 13, 14, and 16-19, the claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Woerner (US 3,728,413) in view of Manyik et al. (US 4,899,003).
With regard to claims 1 and 22, Woerner teaches a process for oxidative dehydrogenation (column 1, lines 14-15), comprising the following:
a) providing a mixture of compound to be dehydrogenated and oxygen to a dehydrogenation zone (ODH reactor) (column 2, lines 18-20) where the compound to be dehydrogenated is ethane or propane (column 6, lines 4-5).
b) converting the mixture to an effluent comprising unsaturated hydrocarbon products, oxygenated hydrocarbons (oxygenates), and non-condensable gases, where the non-condensable gases include carbon monoxide and carbon dioxide (carbon-based oxides) (instant claim 22) (column 2, lines 38-40 and 55-56).
c) cooling the effluent stream to condense the water in cooling and condensation zone B (column 2, line 67), and 
d) separating the condensed stream to produce a cooled gaseous stream 3 (alkene outlet stream) and a water stream (column 3, lines 4-6, Figure 1).
Woerner further teaches that the gaseous stream 3 remaining after condensation includes the unsaturated hydrocarbons and the non-condensable gases (column 3, lines 14-15, 25-31). Woerner only teaches removing the water from the effluent in the condensation zone (column 3, lines 3-5) and is silent with regard to the presence of non-condensable gases or unsaturated compounds in the water. Therefore, one of ordinary skill in the art would reasonably conclude that the amount of unsaturated hydrocarbons and non-condensable gases in the gaseous stream after condensation is a substantial portion of the alkene and carbon based oxides present in the effluent before condensation, as claimed, absent any evidence to the contrary. 
	Woerner does not specifically teach that the oxygenated hydrocarbons (oxygenates) condense with the water.
Manyik teaches a process for oxidative dehydrogenation of ethane to ethylene (column 1, lines 6-7) where the reaction also produces acetic acid (instant claim 22) (column 1, line 40). Manyik further teaches that when the water is condensed to remove the water, invariably acetic acid is also condensed because the acetic acid has a higher boiling point than water (column 6, lines 15-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the water condensate stream of Woerner also comprises at least a portion of the oxygenated compounds as claimed, because both Woerner and Manyik teaches oxidative dehydrogenation of ethane to unsaturated hydrocarbons, Woerner and Manyik each teach the presence of oxygenated compounds, Manyik specifically teaches that during the oxidative dehydrogenation of ethane the oxygenated compound is acetic acid, and Manyik further teaches that when water is condensed, the acetic acid (oxygenated compounds) will condense with the water because the boiling point of the acetic acid is higher than water (column 6, lines 15-19).
Woerner in view of Manyik is silent with regard to the amount of oxygenated compounds (acetic acid) in the condensed stream relative to the amount of oxygenated compounds in the effluent stream before condensation. However, Woerner teaches removing the major portion (substantial portion) of water in the condensed stream (column 3, lines 1-5) and Manyik teaches that the acetic acid will invariably condense with the water (column 6, lines 17-19). Therefore, one of ordinary skill in the art would reasonably conclude that a major (substantial) portion of the acetic acid (oxygenates) is condensed with the water relative to the total amount of oxygenates in the effluent stream before condensation, as claimed, absent any evidence to the contrary. 
Woerner further teaches that the gaseous stream 3 (alkene outlet stream) is compressed and then passed to a direct contact cooling zone D (Fig. 1). The direct contact cooling zone D cools (quenches) the effluent, and is thus equivalent to a quench tower. Therefore, Woerner teaches cooling the gaseous stream 3 (alkene outlet stream) in a quench tower, and thus does not teach cooling via a standalone heat exchanger separate from a quench tower, as claimed.
	With regard to claim 2, Woerner in view of Manyik teaches the process above, where the effluent stream comprises 1 to 50 mol% of a phase including dehydrogenation product, any unreacted feed, oxygenated hydrocarbons, and other organic decomposition products (column 2, lines 47-51). Woerner does not specifically teach how much of this phase is oxygenated hydrocarbons. However, Woerner does teach that the oxygenated hydrocarbons are present in this phase, thus, one of ordinary skill in the art would reasonably conclude that the amount of oxygenated hydrocarbons is some part of the 1 to 50 mol% range of the phase including the oxygenated hydrocarbons. This overlaps the range of 0.1 to 20 mol% of instant claim 2. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 3, Woerner teaches that the cooling to condense the water may be performed by any means or combination of means in the cooling and condensing zone (column 2, lines 65-68).
Woerner does not specifically teach a heat exchanger for the cooling.
Manyik teaches cooling the effluent stream to condense water and acetic acid (column 6, lines 11-13). Manyik further teaches that the use of a heat exchanger is common in the prior art for cooling a gaseous stream (column 6, lines 29-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a heat exchanger to cool the stream of Woerner, because both Woerner and Manyik teach cooling a gaseous effluent stream from oxidative dehydrogenation to condense water, Woerner teaches any means for performing the cooling, and Manyik teaches that the use of a heat exchanger is common for cooling a gaseous stream (column 6, lines 29-30).
	With regard to claims 4 and 5, Woerner in view of Manyik teaches that the oxidative dehydrogenation of ethane produces acetic acid (instant claim 5) as an oxygenated compound (Manyik column 1, lines 39-40). Manyik further teaches that the water is removed by cooling until the water condenses, and that the acetic acid also condenses because the acetic acid has a higher boiling point than water. One of ordinary skill in the art would reasonably conclude that in order to condense the water, the water must be brought below the boiling point of water, which is 100°C. Thus, when the effluent is brought to a temperature below 100°C to condense the water and the acetic acid, the effluent is brought to a temperature below the boiling point of the oxygenated compound, as claimed. This overlaps the range of 20 to 120°C of instant claim 5. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 7, Woerner teaches condensing the water and separating it from the gaseous stream 3 (column 3, lines 4-6), where the separating can include any known means or combination of means (column 2, lines 67-68). Manyik teaches separating the acetic acid and water in a heat exchanger (column 6, lines 27-30). This is a non-dilutive method for cooling and condensing ODH outlet stream, as claimed. Also, Woerner in view of Manyik teaches that the condensed stream comprises water and oxygenated compound. Woerner in view of Manyik is silent with regard to the amount of oxygenated compound in the stream comprising oxygenated compound and water. However, because Woerner in view of Manyik teaches a similar step of condensing the water and acetic acid to remove it from the effluent stream, one of ordinary skill in the art would reasonably conclude that the condensed stream would comprise a similar amount of 0.5 mol% to 15 mol% oxygenated compound, absent any evidence to the contrary.
	With regard to claim 20, Woerner teaches that the effluent stream comprises water and unreacted feed (alkane) (column 2, lines 44 and 48).
With regard to claim 24, Woerner teaches that the feed can be ethane which is dehydrogenated to ethylene (column 6, lines 4-5) or that the feed can be propane which is dehydrogenated to propylene (column 6, line 5).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Woerner (US 3,728,413) in view of Manyik et al. (US 4,899,003) as applied to claim 1 above, and further in view of Mamedov (US 2019/0359546).
With regard to claim 6, Woerner in view of Manyik teaches the method above. Woerner in view of Manyik further teaches that the water and oxygenated compound are removed as a condensed stream from the gaseous effluent by any cooling means (Woerner column 3, lines 1-4).
Woerner in view of Manyik does not specifically teach that the separation of water and oxygenated compound is performed in a flash drum.
Mamedov teaches a method for oxidative dehydrogenation of ethane to ethylene (paragraph [0002]). Mamedov further teaches that water is removed from the effluent by cooling the effluent to the point where water condenses and removing the water in a flash chamber (flash drum).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a flash drum to separate the water from the effluent of Woerner in view of Manyik, because Woerner and Mamedov each teach oxidative dehydrogenation of ethane to ethylene and removing the water by condensing, and Mamedov teaches that it is known to use a flash chamber (flash drum) to separate the condensed water from an oxidative dehydrogenation effluent (paragraph [0060]).
Claims 8, 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Woerner (US 3,728,413) in view of Manyik et al. (US 4,899,003) as applied to claim 1 above, and further in view of Etzkorn et al. (US 6,166,263) and Ding et al. (US 7,005,555).
With regard to claims 8 and 9, Woerner teaches passing a stream, which comprises the same composition as the gaseous stream from the condensation zone, to a direct contact cooling zone D (quench tower) (column 4, lines 15-16). Woerner further teaches passing the gaseous effluent 6 having the same compositing as effluent 3 to a scrubbing tower E where the oxygenated impurities are scrubbed out and separated (column 5, lines 16-18). Woerner teaches that the scrubbing zone comprises contacting the stream with water to produce a water stream 9 comprising the oxygenated impurities and a scrubbed gas 8 comprising the unsaturated product (column 5, lines 27-32). While Woerner does not specifically teach that the scrubbing zone is a quench tower as claimed, both Woerner and the instant specification describe contacting a stream comprising unsaturated compounds, non-condensable gases including CO and CO2, and oxygenated impurities with water to remove the oxygenated impurities (Woerner column 5, lines 27-32, instant specification page 12, lines 3-5). Therefore, one of ordinary skill in the art would reasonably conclude that the scrubbing tower of Woerner functions in the same manner as the claimed quench tower, absent any evidence to the contrary. The stream 9 is equivalent to the second quench outlet stream comprising water and a substantial portion of the remaining oxygenate, and the stream 8 is equivalent to a first quench outlet stream comprising a substantial portion of the alkene.
Woerner does not specifically teach that the scrubbing zone E (quench tower) for separating oxygenated impurities is integrated with the direct cooling section D (quench tower) to form a quench tower without a standalone heat exchanger where the quench tower separates the oxygenates, as in claim 8.
Etzkorn teaches a method comprising oxydehydrogenation of propane to propylene (column 2, lines 11-13). Etzkorn further teaches passing an effluent stream to a scrubber 102 which is integrated with a liquid quench section which involves direct contact of the effluent with water, before passing into the scrubbing section where the effluent is contacted with water to remove condensable species including acrylic acid (oxygenate) and water (column 9, lines 23-31, Fig. 1). Thus, Etzkorn teaches that it is known to integrate direct contact cooling with scrubbing to remove oxygenated impurities. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Woerner to integrate the direct contact cooling section D with the scrubbing section E, because both Woerner and Etzkorn teach after oxidative dehydrogenation passing an effluent comprising oxygenates and water to a direct contact quench section and a scrubbing section to condense the oxygenates, and Etzkorn teaches that it is known to integrate the direct contact cooling section with the scrubbing section. The integrated direct contact cooling and scrubbing tower of Woerner is equivalent to the quench tower of instant claim 8, and when integrated the process does not comprise a standalone heat exchanger, as required by instant claim 1.
Woerner does not specifically teach that the stream 8 comprises a substantial portion of the non-condensable gases (carbon based oxides). However, Woerner is silent to the remaining non-condensable gases in the stream. Woerner also teaches the same step of contacting the stream comprising unsaturated compounds, oxygenated compounds, and non-condensable gases (carbon based oxides) with water to remove the remaining oxygenates (column 5, lines 27-33). Thus, one of ordinary skill in the art would reasonably conclude that the alkene stream would comprise a substantial portion of the non-condensable gases (carbon based oxides) as claimed, absent any evidence to the contrary.
Woerner in view of Manyik and Etzkorn teaches the process above, where the effluent is passed to a scrubbing (quench) tower to produce a stream comprising water and oxygenates and a stream comprising unsaturated compounds and non-condensable gases (carbon based oxides). Woerner further teaches that the gas stream may be treated to further separate and purify the gases (column 5, lines 34-36).
Woerner in view of Manyik does not specifically teach passing the stream comprising unsaturated compounds and carbon-based oxides to a caustic tower to produce a caustic outlet stream and passing the caustic outlet stream to the quench tower.
Ding teaches a method for separating oxygenates from olefins in an effluent (column 1, lines 8-10). Ding teaches the process comprises:
a) passing an effluent stream comprising oxygenates and olefins to a quenching step to produce a quenched effluent (column 4, lines 55-59).
b) passing the quenched effluent stream to a washing step to remove acidic components including carbon dioxide with an alkaline wash medium (column 5, lines 1-5) where the alkaline wash medium is preferably a caustic which is a hydroxide (column 13, lines 55-60). 
c) passing the used alkaline wash medium (caustic outlet stream) to the quenching tower (column 14, lines 49-51).
The contacting of carbon oxides and hydroxide in Ding would necessarily produce the carbonate as the intended result of the contacting. Thus, one of ordinary skill in the art would reasonably conclude that the used alkaline wash (caustic outlet stream) of Ding would include the carbonate formed by the reaction of carbon dioxide with sodium hydroxide, because Woerner in view of Ding teaches contacting a similar oxidative dehydrogenation effluent comprising carbon dioxide and unsaturated compounds with a similar alkaline wash which is a hydroxide, absent any evidence to the contrary. Following this, the carbonate formed would necessarily react with the acetic acid to form an acetate in the quench tower. Thus, one of ordinary skill would reasonably conclude that when recycling the used alkaline wash to the quench tower of Woerner as taught by Ding, the carbonate present in the used alkaline wash would react with the acetic acid present in Woerner in view of Manyik, and would produce the acetate (instant claim 8) and that the function of the acetate would be to decrease the amount of remaining oxygenate in the quench stream (instant claim 9), as claimed, absent any evidence to the contrary. 
	Ding further teaches that the combination of the alkaline wash and the return of the used wash medium to the quench tower allows for adjustment of the pH of the quench device (column 5, lines 5-10), which inhibits corrosion of the quench device and other equipment (column 4, lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a step of washing the scrubbing tower (quench tower) effluent of Woerner with an alkaline wash medium and passing the used wash medium back to the quench tower as taught by Ding, where the used alkaline wash comprises a carbonate and the quench tower effluent comprises an acetate formed from the carbonate reacting with the acetic acid present in the feed to the scrubbing tower, because both Woerner and Ding teach separation of oxygenates from olefins including a quenching step, Ding teaches that combining the alkaline wash and recycling the used wash medium to the quench tower allows for adjustment of the pH of the quench device (column 5, lines 5-10), which inhibits corrosion of the quench device and other equipment (column 4, lines 35-45).
	With regard to claim 10, Ding teaches that the caustic is sodium hydroxide (column 13, line 58). When the caustic is sodium hydroxide, the instant specification teaches that the carbonate formed will be sodium bicarbonate and the acetate formed will be sodium acetate.
	With regard to claim 14, the pKa of acetic acid is 4.75, and sodium bicarbonate has two pKa, a pKa of 6.35 and a pKa of 10.32. Thus, the range of pKa of the oxygenate to pKa of the carbonate in the process of Woerner in view of Manyik and Ding is 4.75 to 10.32. Ding teaches that the pH of the quench medium as it enters the tower is greater than 7 (column 9, lines 42-43), which overlaps the ranges of a pH of a pKa of acetic acid (4.75) to a pKa of carbonate (10.32) of instant claim 14. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). While Ding does not explicitly teach that the pH in this range facilitates formation of the acetate, this is merely an intended result of the step of maintaining the pH in the desired range. Thus, one of ordinary skill in the art would reasonably conclude that the pH in the range as taught by Ding would also facilitate formation of the acetate, as claimed, absent any evidence to the contrary. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Woerner (US 3,728,413) in view of Manyik et al. (US 4,899,003), Etzkorn et al. (US 6,166,263), and Ding et al. (US 7,005,555) as applied to claim 9 above, and further in view of Mitkidis (WO 2018/153831).
With regard to claim 13, Woerner in view of Manyik, Etzkorn, and Ding teaches the process above, where the alkaline wash is a caustic wash (Ding column 13, lines 59-60). Ding further teaches that the pH is greater than 7 (column 9, lines 42-43). While Ding does not teach that the pH can be 4-7, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." See MPEP 2144.05(I). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the pH of Ding of greater than 7, because a pH of 7.01 would be expected to behave similarly to a pH of 7, thus rendering the claimed range obvious. Ding also teaches that the alkaline wash may include an amine (column 13, line 61).
Woerner in view of Manyik, Etzkorn, and Ding does not specifically teach an amine wash before the caustic wash.
Mitkidis teaches a process for removing carbon dioxide from an oxidative dehydrogenation effluent from which the water has been removed (page 5, lines 16-20, page 6, lines 16-19). Mitkidis teaches that the process comprises the following steps:
a) removing water from the stream comprising alkene (quench) (page 6, lines 3-4).
b) removing carbon dioxide from the stream comprising alkene (page 6, lines 16-18).
Mitkidis further teaches that it is preferred to contact the stream for step b) with an aqueous solution of amine when the amount of carbon dioxide is higher, and that it is preferred to contact with sodium hydroxide when the amount is lower, such as in the case where the ODH effluent was treated with an amine and still contains residual carbon dioxide (page 22, lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include an amine wash step before the caustic wash step in Woerner in view of Manyik and Ding, because Woerner in view of Manyik and Ding teaches treating a stream comprising carbon dioxide with an alkaline wash to remove carbon dioxide (column 5, lines 1-5) where the alkaline wash can include amine or preferably caustic (column 13, lines 58-61), and Mitkidis teaches that it is preferable to contact a stream containing carbon dioxide with an amine wash before contacting with a caustic wash, because the amine wash is preferable when the amount of carbon dioxide is relatively high (page 22, lines 1-10).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Woerner (US 3,728,413) in view of Manyik et al. (US 4,899,003), Etzkorn et al. (US 6,166,263), and Ding et al. (US 7,005,555) as applied to claim 9 above, and further in view of Jobson et al. (US 7,491,843).
With regard to claims 16 and 18, Woerner in view of Manyik and Ding teaches the process above, where the quench tower produces a stream comprising water and oxygenated impurities (acetic acid) (Woerner column 8, lines 36-37). As explained above with regard to claim 9, this stream would also comprise the acetate formed by the reaction of the alkaline wash medium containing carbonate in the quench tower as taught by Ding (column 14, lines 49-51). Manyik further teaches that the acetic acid is a desired side product of the reaction (column 3, lines 15-17) which condenses with the water (column 6, lines 15-19) and teaches separating the acetic acid from the water to recover it (column 12, lines 66-68).
Woerner in view of Manyik, Etzkorn, and Ding does not specifically teach separating the acetic acid from the quench outlet stream and the condensed water stream in an extraction unit, producing a stream comprising acetate and a stream comprising acetic acid.
Jobson teaches a process comprising reacting a feedstock comprising ethane to produce a product comprising acetic acid and an acetate (column 1, lines 14-18). Jobson further teaches that an effluent comprising acetic acid, water, and acetate is separated (extraction tower) to produce a fraction comprising acetate and water and a fraction comprising acetic acid (column 3, lines 3-6). Jobson additionally teaches that the presence of acetate in the water and acetic acid product allows for the separation of the water from the acetic acid as an azeotrope, which leaves a substantially dried acetic acid product (column 3, lines 17-25). This is considered to be equivalent to the acetate increasing the efficiency of separation as claimed in instant claim 16.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to separate the acetic acid from the acetate in the water quench stream of Woerner in view of Manyik and Ding by azeotropic distillation as taught by Jobson, because Woerner in view of Manyik, Etzkorn, and Ding, and Jobson, each teach an effluent from reaction of ethylene which comprises water, acetic acid, and an acetate, and Jobson teaches that when the acetate is present, the separation can occur by azeotropic distillation to produce a dried acetic acid product (column 3, lines 6-10, 20-22), which is a desired product as taught by Manyik (column 3, lines 15-17).
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pass the condensed water stream comprising acetic acid as taught by Woerner and Manyik to the same tower as the quench stream, because Manyik teaches that it is desirable to separate water from the acetic acid to produce an acetic acid product (column 12, lines 66-68), and Jobson teaches that the separation of acetic acid from water with acetate present allows for azeotropic distillation providing a substantially dried acetic acid product (column 3, lines 17-25).
With regard to claim 17, Jobson further teaches recycling the acetate and water stream to the separation (column 3, lines 7-10).
With regard to claim 19, Woerner in view of Manyik, Etzkorn, Ding, and Jobson teaches that the quench stream comprises water, acetic acid, and acetate, and that the acetate and water are separated from the acetic acid. While Woerner in view of Manyik, Ding, and Jobson does not specifically teach the amount of acetic acid in the stream separate from the acetate and water, Jobson does teach that the acetic acid separated is a substantially dried acetic acid product (column 3, line 22). Thus, one of ordinary skill in the art would reasonably conclude that because the purpose of the separation of Jobson is to separate dried acetic acid from the water and acetate, that the dried acetic acid product is desired to comprise only acetic acid. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the separation of the acetic acid to produce a stream comprising acetic acid in an amount of 80 to 98 mol% as claimed, because Woerner in view of Manyik and Ding teach that the stream comprises only acetate, water, and acetic acid, and Jobson teaches separating acetic acid from acetate and water to produce a dried acetic acid product, which one of ordinary skill in the art would reasonably be able to optimize to comprise 80 to 98 mol% acetic acid, without undue experimentation, absent any evidence to the contrary. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Woerner (US 3,728,413) in view of Manyik et al. (US 4,899,003) as applied to claim 20 above, and further in view of Arnold et al. (US 2010/0256432).
With regard to claim 21, Woerner in view of Manyik teaches the process above, where the oxidative dehydrogenation effluent comprises unconverted oxygen (column 2, lines 38-42).
Woerner in view of Manyik does not specifically teach removing the oxygen in an oxygen remover.
Arnold teaches a method for oxidative dehydrogenation of ethane to ethylene (paragraph [0002]). Arnold further teaches that it may be advantageous to include an oxygen elimination reactor downstream of the oxidative dehydrogenation reactor to reduce the oxygen content of the effluent stream. Arnold teaches that including the oxygen elimination reactor allows for an even higher concentration of oxygen in the oxidative dehydrogenation reactor, which creates better conditions including less catalyst and residence time in the reactor, as well as improvements in optimum ethane conversion (paragraph [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add an oxygen elimination reactor to the process of Woerner in view of Manyik to remove oxygen from the effluent, because Woerner in view of Manyik and Arnold each teach oxidative dehydrogenation of ethane to ethylene, and Arnold teaches including the oxygen elimination reactor allows for an even higher concentration of oxygen in the oxidative dehydrogenation reactor, which creates better conditions including less catalyst and residence time in the reactor, as well as improvements in optimum ethane conversion (paragraph [0086]).
Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Woerner (US 3,728,413) in view of Manyik et al. (US 4,899,003) as applied to claim 1 above, and further in view of Raja et al. (US 2019/0315668).
With regard to claims 26 and 28, Woerner in view of Manyik teaches the oxidative dehydrogenation of ethane to produce ethylene (Woerner column 6, lines 4-5, Manyik column 1, lines 37-40).
Woerner in view of Manyik are silent regarding the use of the ethylene to make an olefin derivative which is a polyethylene.
Raja teaches a process for oxidative dehydrogenation of ethane to ethylene (paragraph [0002]). Raja further teaches that ethylene is an important building block for a variety of materials, including LDPE, LLDPE, and HDPE (paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the ethylene produced by the oxidative dehydrogenation of Woerner in view of Manyik to produce LDPE, LLDPE, or HDPE as taught by Raja, because Woerner in view of Manyik and Raja each teach the oxidative dehydrogenation of ethane to produce ethylene, and Raja teaches that ethylene is an important building block for LDPE, LLDPE, or HDPE (paragraph [0003]).
Claims 70 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Woerner (US 3,728,413) in view of Manyik et al. (US 4,899,003), and Ding et al. (US 7,005,555).
With regard to claim 70, Woerner teaches a process for oxidative dehydrogenation (column 1, lines 14-15), comprising the following:
a) providing a mixture of compound to be dehydrogenated and oxygen to a dehydrogenation zone (ODH reactor) (column 2, lines 18-20) where the compound to be dehydrogenated is ethane or propane (column 6, lines 4-5).
b) converting the mixture to an effluent comprising unsaturated hydrocarbon products, oxygenated hydrocarbons (oxygenates), and non-condensable gases, where the non-condensable gases include carbon monoxide and carbon dioxide (carbon-based oxides) (column 2, lines 38-40 and 55-56).
c) cooling the effluent stream to condense the water in cooling and condensation zone B (column 2, line 67) by any cooling and condensing means, including a waste heat boiler (heat exchanger), and 
d) separating the condensed stream to produce a cooled gaseous stream 3 (alkene outlet stream) and a water stream (column 3, lines 4-6, Figure 1).
Woerner further teaches that the gaseous stream 3 remaining after condensation includes the unsaturated hydrocarbons and the non-condensable gases (column 3, lines 14-15, 25-31). 
	Woerner does not specifically teach that the oxygenated hydrocarbons (oxygenates) condense with the water.
Manyik teaches a process for oxidative dehydrogenation of ethane to ethylene (column 1, lines 6-7) where the reaction also produces acetic acid (instant claim 22) (column 1, line 40). Manyik further teaches that when the water is condensed to remove the water, invariably acetic acid is also condensed because the acetic acid has a higher boiling point than water (column 6, lines 15-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the water condensate stream of Woerner also comprises at least a portion of the oxygenated compounds as claimed, because both Woerner and Manyik teaches oxidative dehydrogenation of ethane to unsaturated hydrocarbons, Woerner and Manyik each teach the presence of oxygenated compounds, Manyik specifically teaches that during the oxidative dehydrogenation of ethane the oxygenated compound is acetic acid, and Manyik further teaches that when water is condensed, the acetic acid (oxygenated compounds) will condense with the water because the boiling point of the acetic acid is higher than water (column 6, lines 15-19).
Woerner further teaches passing a stream, which comprises the same composition as the gaseous stream (alkene outlet stream) from the condensation zone, to a scrubbing tower where the oxygenated impurities are scrubbed out and separated (column 5, lines 16-18). Woerner teaches that the scrubbing zone comprises contacting the stream with water to produce a water stream 9 comprising the oxygenated impurities and a scrubbed gas 8 comprising the unsaturated product (column 5, lines 27-32). The stream 9 is equivalent to the second quench outlet stream comprising oxygenate, and the stream 8 is equivalent to a first quench outlet stream comprising the alkene. Woerner does not specifically teach that the stream 8 comprises a substantial portion of the non-condensable gases (carbon based oxides). However, Woerner is silent to the remaining non-condensable gases in the stream. Woerner also teaches the same step of contacting the stream comprising unsaturated compounds, oxygenated compounds, and non-condensable gases (carbon based oxides) with water to remove the remaining oxygenates (column 5, lines 27-33). Thus, one of ordinary skill in the art would reasonably conclude that the alkene stream would comprise a substantial portion of the non-condensable gases (carbon based oxides) as claimed, absent any evidence to the contrary.
 	Woerner does not specifically teach that the scrubbing zone is a quenching tower as claimed. However, both Woerner and the instant specification describe contacting a stream comprising unsaturated compounds, non-condensable gases including CO and CO2, and oxygenated impurities with water to remove the oxygenated impurities (Woerner column 5, lines 27-32, instant specification page 12, lines 3-5). Therefore, one of ordinary skill in the art would reasonably conclude that the scrubbing tower of Woerner functions in the same manner as the claimed quench tower, absent any evidence to the contrary.
	Woerner does not specifically teach that the quenching agent comprises a caustic outlet stream comprising water and carbonate.
Ding teaches a method for separating oxygenates from olefins in an effluent (column 1, lines 8-10). Ding teaches the process comprises:
a) passing an effluent stream comprising oxygenates and olefins to a quenching step to produce a quenched effluent (column 4, lines 55-59).
b) passing the quenched effluent stream to a washing step to remove acidic components including carbon dioxide with an alkaline wash medium (column 5, lines 1-5) where the alkaline wash medium is preferably a caustic which is a hydroxide (column 13, lines 55-60). 
c) passing the used alkaline wash medium (caustic outlet stream) to the quenching tower (column 14, lines 49-51).
Ding further teaches that the combination of the alkaline wash and the return of the used wash medium to the quench tower allows for adjustment of the pH of the quench device (column 5, lines 5-10), which inhibits corrosion of the quench device and other equipment (column 4, lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a caustic outlet stream as a quenching agent to the scrubbing tower (quench tower) effluent of Woerner, because both Woerner and Ding teach separation of oxygenates from olefins including a quenching step, and Ding teaches that combining the alkaline wash and recycling the used wash medium to the quench tower allows for adjustment of the pH of the quench device (column 5, lines 5-10), which inhibits corrosion of the quench device and other equipment (column 4, lines 35-45).
Woerner in view of Ding does not explicitly teach that the caustic outlet stream comprises carbonate or that the second quench outlet stream comprises acetate. However, the contacting of carbon oxides and hydroxide in Ding would necessarily produce the carbonate as the intended result of the contacting. Thus, one of ordinary skill in the art would reasonably conclude that the used alkaline wash (caustic outlet stream) of Ding would include the carbonate formed by the reaction of carbon dioxide with sodium hydroxide, because Woerner in view of Ding teaches contacting a similar oxidative dehydrogenation effluent comprising carbon dioxide and unsaturated compounds with a similar alkaline wash which is a hydroxide, absent any evidence to the contrary. Following this, the carbonate formed would necessarily react with the acetic acid to form an acetate in the quench tower. Thus, one of ordinary skill would reasonably conclude that when recycling the used alkaline wash to the quench tower of Woerner as taught by Ding, the carbonate present in the used alkaline wash would react with the acetic acid present in Woerner in view of Manyik, and would produce the acetate and that the function of the acetate would be to decrease the amount of remaining oxygenate in the quench stream, as claimed, absent any evidence to the contrary. 
With regard to claim 74, Woerner teaches a process for oxidative dehydrogenation (column 1, lines 14-15), comprising the following:
a) providing a mixture of compound to be dehydrogenated and oxygen to a dehydrogenation zone (ODH reactor) (column 2, lines 18-20) where the compound to be dehydrogenated is ethane or propane (column 6, lines 4-5).
b) converting the mixture to an effluent comprising unsaturated hydrocarbon products, oxygenated hydrocarbons (oxygenates), and non-condensable gases, where the non-condensable gases include carbon monoxide and carbon dioxide (carbon-based oxides) (column 2, lines 38-40 and 55-56).
c) cooling the effluent stream to condense the water in cooling and condensation zone B (column 2, line 67) by any cooling and condensing means, including a condenser (non-dilutive cooling), and 
d) separating the condensed stream to produce a cooled gaseous stream 3 (alkene outlet stream) and a water stream (column 3, lines 4-6, Figure 1).
Woerner further teaches that the gaseous stream 3 remaining after condensation includes the unsaturated hydrocarbons and the non-condensable gases (column 3, lines 14-15, 25-31). 
	Woerner does not specifically teach that the oxygenated hydrocarbons (oxygenates) condense with the water.
Manyik teaches a process for oxidative dehydrogenation of ethane to ethylene (column 1, lines 6-7) where the reaction also produces acetic acid (instant claim 22) (column 1, line 40). Manyik further teaches that when the water is condensed to remove the water, invariably acetic acid is also condensed because the acetic acid has a higher boiling point than water (column 6, lines 15-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the water condensate stream of Woerner also comprises at least a portion of the oxygenated compounds as claimed, because both Woerner and Manyik teaches oxidative dehydrogenation of ethane to unsaturated hydrocarbons, Woerner and Manyik each teach the presence of oxygenated compounds, Manyik specifically teaches that during the oxidative dehydrogenation of ethane the oxygenated compound is acetic acid, and Manyik further teaches that when water is condensed, the acetic acid (oxygenated compounds) will condense with the water because the boiling point of the acetic acid is higher than water (column 6, lines 15-19).
Woerner further teaches passing a stream, which comprises the same composition as the gaseous stream (alkene outlet stream) from the condensation zone, to a scrubbing tower where the oxygenated impurities are scrubbed out and separated (column 5, lines 16-18). Woerner teaches that the scrubbing zone comprises contacting the stream with water (dilutive quenching) to produce a water stream 9 comprising the oxygenated impurities and a scrubbed gas 8 comprising the unsaturated product (column 5, lines 27-32). The stream 9 is equivalent to the second quench outlet stream comprising oxygenate, and the stream 8 is equivalent to a first quench outlet stream comprising the alkene. Woerner does not specifically teach that the stream 8 comprises a substantial portion of the non-condensable gases (carbon based oxides). However, Woerner is silent to the remaining non-condensable gases in the stream. Woerner also teaches the same step of contacting the stream comprising unsaturated compounds, oxygenated compounds, and non-condensable gases (carbon based oxides) with water to remove the remaining oxygenates (column 5, lines 27-33). Thus, one of ordinary skill in the art would reasonably conclude that the alkene stream would comprise a substantial portion of the non-condensable gases (carbon based oxides) as claimed, absent any evidence to the contrary.
 	Woerner does not specifically teach that the scrubbing zone is a quenching tower as claimed. However, both Woerner and the instant specification describe contacting a stream comprising unsaturated compounds, non-condensable gases including CO and CO2, and oxygenated impurities with water to remove the oxygenated impurities (Woerner column 5, lines 27-32, instant specification page 12, lines 3-5). Therefore, one of ordinary skill in the art would reasonably conclude that the scrubbing tower of Woerner functions in the same manner as the claimed quench tower, absent any evidence to the contrary.
	Woerner does not specifically teach that the quenching agent comprises a caustic outlet stream comprising water and carbonate.
Ding teaches a method for separating oxygenates from olefins in an effluent (column 1, lines 8-10). Ding teaches the process comprises:
a) passing an effluent stream comprising oxygenates and olefins to a quenching step to produce a quenched effluent (column 4, lines 55-59).
b) passing the quenched effluent stream to a washing step to remove acidic components including carbon dioxide with an alkaline wash medium (column 5, lines 1-5) where the alkaline wash medium is preferably a caustic which is a hydroxide (column 13, lines 55-60). 
c) passing the used alkaline wash medium (caustic outlet stream) to the quenching tower (column 14, lines 49-51).
Ding further teaches that the combination of the alkaline wash and the return of the used wash medium to the quench tower allows for adjustment of the pH of the quench device (column 5, lines 5-10), which inhibits corrosion of the quench device and other equipment (column 4, lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a caustic outlet stream as a quenching agent to the scrubbing tower (quench tower) effluent of Woerner, because both Woerner and Ding teach separation of oxygenates from olefins including a quenching step, and Ding teaches that combining the alkaline wash and recycling the used wash medium to the quench tower allows for adjustment of the pH of the quench device (column 5, lines 5-10), which inhibits corrosion of the quench device and other equipment (column 4, lines 35-45).
Woerner in view of Ding does not explicitly teach that the caustic outlet stream comprises carbonate or that the second quench outlet stream comprises acetate. However, the contacting of carbon oxides and hydroxide in Ding would necessarily produce the carbonate as the intended result of the contacting. Thus, one of ordinary skill in the art would reasonably conclude that the used alkaline wash (caustic outlet stream) of Ding would include the carbonate formed by the reaction of carbon dioxide with sodium hydroxide, because Woerner in view of Ding teaches contacting a similar oxidative dehydrogenation effluent comprising carbon dioxide and unsaturated compounds with a similar alkaline wash which is a hydroxide, absent any evidence to the contrary. Following this, the carbonate formed would necessarily react with the acetic acid to form an acetate in the quench tower. Thus, one of ordinary skill would reasonably conclude that when recycling the used alkaline wash to the quench tower of Woerner as taught by Ding, the carbonate present in the used alkaline wash would react with the acetic acid present in Woerner in view of Manyik, and would produce the acetate and that the function of the acetate would be to decrease the amount of remaining oxygenate in the quench stream, as claimed, absent any evidence to the contrary. 
	Woerner in view of Manyik and Ding teach the process above. Also, the pKa of acetic acid is 4.75, and sodium bicarbonate has two pKa, a pKa of 6.35 and a pKa of 10.32. Thus, the range of pKa of the oxygenate to pKa of the carbonate in the process of Woerner in view of Manyik and Ding is 4.75 to 10.32. Ding teaches that the pH of the quench medium as it enters the tower is greater than 7 (column 9, lines 42-43), which overlaps the ranges of a pH of a pKa of acetic acid (4.75) to a pKa of carbonate (10.32) of instant claim 74. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). While Ding does not explicitly teach that the pH in this range facilitates formation of the acetate, this is merely an intended result of the step of maintaining the pH in the desired range. Thus, one of ordinary skill in the art would reasonably conclude that the pH in the range as taught by Ding would also facilitate formation of the acetate, as claimed, absent any evidence to the contrary. 
Claims 71-73 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Woerner (US 3,728,413) in view of Manyik et al. (US 4,899,003), and Ding et al. (US 7,005,555) as applied to claim 70 above, and further in view of Jobson et al. (US 7,491,843).
With regard to claim 71, the pKa of acetic acid is 4.75, and sodium bicarbonate has two pKa, a pKa of 6.35 and a pKa of 10.32. Thus, the range of pKa of the oxygenate to pKa of the carbonate in the process of Woerner in view of Manyik and Ding is 4.75 to 10.32. Ding teaches that the pH of the quench medium as it enters the tower is greater than 7 (column 9, lines 42-43), which overlaps the ranges of a pH of a pKa of acetic acid (4.75) to a pKa of carbonate (10.32) of instant claim 71. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). While Ding does not explicitly teach that the pH in this range facilitates formation of the acetate, this is merely an intended result of the step of maintaining the pH in the desired range. Thus, one of ordinary skill in the art would reasonably conclude that the pH in the range as taught by Ding would also facilitate formation of the acetate, as claimed, absent any evidence to the contrary. 
	Ding teaches passing an effluent stream comprising oxygenates and olefins to a quenching step to produce a quenched effluent (column 4, lines 55-59) and passing the quenched effluent stream to a washing step to remove acidic components including carbon dioxide with an alkaline wash medium (column 5, lines 1-5) where the alkaline wash medium is preferably a caustic which is a hydroxide (column 13, lines 55-60) to produce a used wash medium (caustic outlet stream) (column 5, lines 7-8). 
Woerner in view of Manyik and Ding does not specifically teach separating the acetic acid from the quench outlet stream and the condensed water stream in an extraction unit, producing a stream comprising acetate and a stream comprising acetic acid.
Jobson teaches a process comprising reacting a feedstock comprising ethane to produce a product comprising acetic acid and an acetate (column 1, lines 14-18). Jobson further teaches that an effluent comprising acetic acid, water, and acetate is separated (extraction tower) to produce a fraction comprising acetate and water and a fraction comprising acetic acid (column 3, lines 3-6). Jobson additionally teaches that the presence of acetate in the water and acetic acid product allows for the separation of the water from the acetic acid as an azeotrope, which leaves a substantially dried acetic acid product (column 3, lines 17-25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to separate the acetic acid from the acetate in the water quench stream of Woerner in view of Manyik and Ding by azeotropic distillation as taught by Jobson, because Woerner in view of Manyik and Ding, and Jobson, each teach an effluent from reaction of ethylene which comprises water, acetic acid, and an acetate, and Jobson teaches that when the acetate is present, the separation can occur by azeotropic distillation to produce a dried acetic acid product (column 3, lines 6-10, 20-22), which is a desired product as taught by Manyik (column 3, lines 15-17).
	With regard to claim 72, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pass the condensed water stream comprising acetic acid as taught by Woerner and Manyik to the extraction tower, because Manyik teaches that it is desirable to separate water from the acetic acid to produce an acetic acid product (column 12, lines 66-68), and Jobson teaches that the separation of acetic acid from water with acetate present allows for azeotropic distillation providing a substantially dried acetic acid product (column 3, lines 17-25).
Woerner teaches that the gaseous stream 3 (alkene outlet stream) remaining after condensation includes the unsaturated hydrocarbons and the non-condensable gases (column 3, lines 14-15, 25-31). Woerner only teaches removing the water from the effluent in the condensation zone (column 3, lines 3-5) and is silent with regard to the presence of non-condensable gases or unsaturated compounds in the water. Therefore, one of ordinary skill in the art would reasonably conclude that the amount of unsaturated hydrocarbons and non-condensable gases in the gaseous stream after condensation is a substantial portion of the alkene and carbon based oxides present in the effluent before condensation, as claimed, absent any evidence to the contrary. 
With regard to claim 73, Jobson further teaches recycling the acetate and water stream to the separation (column 3, lines 7-10). 
Woerner in view of Manyik and Ding does not explicitly teach that a substantial portion of the alkene is present in the first quench outlet stream and a substantial portion of the acetate is present in the second quench outlet stream. However, Woerner in view of Manyik and Ding teaches a similar alkene outlet stream which is quenched in a similar manner to remove the oxygenated impurities, and produce a first outlet stream comprising the alkene and a second outlet stream comprising the acetate. Therefore, one of ordinary skill in the art would reasonably conclude that the amount of alkene in the first quench outlet stream is a substantial portion of the alkene and the amount of acetate in the second quench stream is a substantial portion of the acetate, as claimed, absent any evidence to the contrary.
	With regard to claim 75, Ding teaches passing an effluent stream comprising oxygenates and olefins to a quenching step to produce a quenched effluent (column 4, lines 55-59) and passing the quenched effluent stream to a washing step to remove acidic components including carbon dioxide with an alkaline wash medium (column 5, lines 1-5) where the alkaline wash medium is preferably a caustic which is a hydroxide (column 13, lines 55-60) to produce a used wash medium (caustic outlet stream) (column 5, lines 7-8). 
Woerner in view of Manyik and Ding does not specifically teach separating the acetic acid from the quench outlet stream and the condensed water stream in an extraction unit, producing a stream comprising acetate and a stream comprising acetic acid.
Jobson teaches a process comprising reacting a feedstock comprising ethane to produce a product comprising acetic acid and an acetate (column 1, lines 14-18). Jobson further teaches that an effluent comprising acetic acid, water, and acetate is separated (extraction tower) to produce a fraction comprising acetate and water and a fraction comprising acetic acid (column 3, lines 3-6). Jobson additionally teaches that the presence of acetate in the water and acetic acid product allows for the separation of the water from the acetic acid as an azeotrope, which leaves a substantially dried acetic acid product (column 3, lines 17-25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to separate the acetic acid from the acetate in the water quench stream of Woerner in view of Manyik and Ding by azeotropic distillation as taught by Jobson, because Woerner in view of Manyik and Ding, and Jobson, each teach an effluent from reaction of ethylene which comprises water, acetic acid, and an acetate, and Jobson teaches that when the acetate is present, the separation can occur by azeotropic distillation to produce a dried acetic acid product (column 3, lines 6-10, 20-22), which is a desired product as taught by Manyik (column 3, lines 15-17).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772